DETAILED CORRESPONDENCE
This Office action is in response to the amendment received January 28, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 102((a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over SAKAMOTO et al (2011/0230058).


    PNG
    media_image1.png
    761
    644
    media_image1.png
    Greyscale

SAKAMOTO et al report a composition for forming a resist underlayer comprising the following polymer structure as seen on page 7:

    PNG
    media_image2.png
    204
    411
    media_image2.png
    Greyscale
this polymer meets the structures as recited in claims 2-7 wherein the final product is the same or similar to the polymer product as derived from the structures of formulae (1), (2) and (3). Each of the repeat units is seen in the exemplified polymer units as seen in Formula (4-2) on page 7 shown above.
 	Synthesis Examples 1 and 2 found on page 9, paragraphs [0076] and [0077] anticipate the polymer product as claimed in claims 2-7.
            It would have been prima facie obvious to one of ordinary skill in the art of underlayer compositions to duplicate the synthesis examples of SAKAMOTO et al with the reasonable expectation of having a polymer with the units of formula (1-3 as seen in claims 2-7 and having excellent properties for reflection, static electrification and development defects, and especially excellent for outgassing suppression.
The rejection is repeated wherein the monomeric unit of formula (1) is present in the polymers of SAKAMOTO et al. and in fact other polymers disclosed in SAKAMOTO et al can be seen to disclose the monomeric unit of formula (1) and can be derived from a structure of formula 1, see paragraph [0058] for polymers of Formula (3-1) and (3-2) below:
    PNG
    media_image3.png
    185
    638
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    210
    630
    media_image4.png
    Greyscale

	Further with respect to the arguments presented by applicant, applicants have noted that the structural motif is similar and actually present in the copolymer of the prior art but is not derived from a 1, 2-propanediol.  The Office notes that the claimed structure of formula (1) is generic and may not necessarily be a 1, 2-propanediol.  Therefore applicants are arguing that the prior art copolymer fails to meet the claimed invention because a precursor such as 1, 2-propanediol is not used to arrive at a polymer, though the repeating unit is present in the product.  It is further noted that a resulting polymer being derived from the structure of formula (1) may not even have a structure of formula (1) in the product through the reaction steps, thus the polymer product claimed is open to many structures which are derived from a structure of formula (1) and may not contain a structure of formula (1).  However in this situation the prior art actually discloses a copolymer product containing a repeating unit which meets the structure of formula (1), and it is thus asserted that the claimed invention is met by the prior art of SAKAMOTO et al as the repeating unit of formula (1) is actually present in the product.
	The rejection is repeated and made final.
Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over SAKAMOTO et al (2011/0230058).
	The claimed invention has been recited above and is included by reference.
	SAKAMOTO et al has been discussed above and is included by reference for the disclose polymer structure in page 7, formula (4-2) and (4-3), shown here: 
    PNG
    media_image2.png
    204
    411
    media_image2.png
    Greyscale

    PNG
    media_image5.png
    324
    422
    media_image5.png
    Greyscale

	SAKAMOTO et al lack a photoacid generator as recited in claim 9, however report the use of several acids to crosslink the polymer as seen in paragraph [0064], shown here:

    PNG
    media_image6.png
    471
    417
    media_image6.png
    Greyscale

	It would have been prima facie obvious to one or ordinary skill in the art at the time of the invention to use any of the listed acid and acid generators as disclosed in SAKAMOTO et al, paragraph [0064] in Examples 1 and 2 in place of the 5-sulfosalicylic acid with the reasonable expectation of same or similar results for excellent properties of reflection, static electrification and development defects, and especially excellent for outgassing suppression.
	The rejection is repeated wherein the monomeric unit which is claimed is present in the polymers of SAKAMOTO et al. and in fact other polymers disclose in SAKAMOTO et al can be seen to disclose the monomeric unit of formula (1), see paragraph [0058] for polymer of Formula (3-1) and  (3-2) below:
    PNG
    media_image3.png
    185
    638
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    210
    630
    media_image4.png
    Greyscale

Further with respect to the arguments presented by applicant, applicants have noted that the structural motif is similar and actually present in the copolymer of the prior art but is not derived from a 1, 2-propanediol.  The Office notes that the claimed structure of formula (1) is generic and may not necessarily be a 1, 2-propanediol.  Therefore applicants are arguing that the prior art copolymer fails to meet the claimed invention because a precursor such as 1, 2-propanediol is not used to arrive at a polymer, though the repeating unit is present in the product.  It is further noted that a resulting polymer being derived from the structure of formula (1) may not even have a structure of formula (1) in the product through the reaction steps, thus the polymer product claimed is open to many structures which are derived from a structure of formula (1) and may not contain a structure of formula (1).  However in this situation the prior art actually discloses a copolymer product containing a repeating unit which meets the structure of formula (1), and it is thus asserted that the claimed invention is met by the prior art of SAKAMOTO et al as the repeating unit of formula (1) is actually present in the product.
	The rejection is repeated and made final.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                				J.Chu
May 13, 2021